Citation Nr: 1519468	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  He served in Vietnam from December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his claim for benefits, the Veteran initially sought service connection for PTSD.  However, other psychiatric disorders have been raised by the record.  The scope of a mental health disability claim, however, includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

The issues of entitlement to service connection for an acquired psychiatric condition  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related noise exposure during military service.

3.  The Veteran does not have a currently diagnosed skin condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for entitlement to service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2011 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded VA examinations in September 2011 to assess the nature and etiology of the Veteran's hearing loss and tinnitus.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 



Hearing loss

The Veteran contends that he developed hearing loss during his active duty service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records do include an August 1967 record in which he complained of hearing in both ears.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units in order to facilitate data comparison.  The Veteran's November 1966 pre-induction examination reflected that he underwent an audiological evaluation.  The pure tone thresholds were as follows, with the values in parentheses representing the conversion to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
   5 (20)
0 (10)
 0 (10)
0 (10)
0 (5)
LEFT
15 (30)
5 (15)
5 (15)
5 (15)
5 (10)

The Veteran denied having hearing loss in both his November 1966 and July 1969 Reports of Medical History.  His July 1969 separation examination also included the report of an audiometric evaluation with pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
        0
5
0
--
5
LEFT
0
0
5
--
5

The remainder of the record contains no evidence that the Veteran was diagnosed with hearing loss during active service.  

In September 2011, the Veteran was afforded a VA audiological evaluation with audiometric results as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
55
80
70
LEFT
60
55
50
60
60

Speech audiometry revealed speech recognition scores of 72 percent in the right ear and of 78 percent in the left ear.  The examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss in both ears.

The Veteran reported during his VA examination that he served as a combat engineer in a combat zone in Vietnam where he was exposed to a wide range of weapons firing, explosives and grenades.  The Veteran stated that he first began to notice hearing loss during military service.  After separation from service, the Veteran stated he worked as a truck mechanic and was exposed to occupational high noise levels.  He stated that he used hearing protection devices during the last 15 years of his career.  The Veteran stated he was now retired.  He denied a history of hunting or use of firearms on a recreational basis.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a bridge specialist.  His personnel records reflect that he served in Vietnam from December 1967 to December 1968.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure from artillery fire and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

The September 2011 VA examiner concluded that because there was no evidence of hearing loss at the time of the Veteran's separation from service and due to the Veteran's exposure to occupational noise, it was less likely as not that the Veteran's claimed bilateral hearing loss was related to his complaints of exposure to heavy artillery gunfire.

The Board finds the September 2011 VA medical opinion is entitled to great probative weight.  The opinion was rendered following examination of the Veteran and a complete review of his claims file.  The examiner's opinion addressed the Veteran's reports of noise exposure both during and after military service and provides an adequate rationale for her conclusion that is based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

There is a positive opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss from a private chiropractor.  However, the March 2012 statement is afforded no probative weight.  This diagnosis of hearing loss is also of no probative value.  The report is not supported by audiometric testing results that would satisfy the criteria under 38 C.F.R. § 3.385.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It appears that the report is based solely on the Veteran's own reported history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  The private chiropractor's March 2012 statement and its conclusion on the etiology of the Veteran's hearing loss is therefore outweighed by the VA audiometric findings noted in the September 2011 VA examination report.

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  The Veteran is competent to report symptoms of hearing loss, but he has not shown that he possesses the medical expertise needed to offer a nexus opinion relating his current hearing loss to noise exposure during service.  

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  However, the evidence of record does not reflect that the Veteran had a hearing loss disability under 38 C.F.R. § 3.385 one year after separation from active duty service.  The first medical evidence establishing that the Veteran was diagnosed with hearing loss came by way of a private treatment record noting he was diagnosed with hearing loss in April 2011.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  The Veteran is competent to report having problems with his hearing.  But to the extent that the Veteran has made statements maintaining that he has had hearing problems since service, the Board finds his lay statements not to be credible in light of the evidence of record, namely the July 1969 separation Report of Medical History in which the Veteran denied a history of hearing loss, and the July 1969 separation examination which reflected normal hearing at discharge from service.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim, and thus the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Tinnitus

The Veteran contends he has tinnitus that is related to his military service.  In his November 2010 claim for benefits, the Veteran stated that the onset of symptoms of tinnitus began during service in November 1968.  The Veteran's service treatment records include an August 1967 record which notes the Veteran had difficulty hearing in both ears and had some tinnitus.

During his September 2011 VA examination, the Veteran reported that he first noted symptoms of tinnitus during his military service.  The Veteran stated he was exposed to a wide range of weapons firing, explosives and grenades while working as a combat engineer in a combat zone in Vietnam during his active duty service. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a bridge specialist.  His personnel records reflect that he served in Vietnam from December 1967 to December 1968.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure from artillery fire and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

At his September 2011 VA examination, the examiner concluded that because there was no evidence of hearing loss at the time of separation from service, and due to the Veteran's exposure to occupational noise, it was less likely as not that the Veteran's tinnitus was related to complaints of exposure to heavy artillery fire.

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time.  Affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

Skin condition

The Veteran contends that he suffers from rashes that he contends are due to Agent Orange exposure in Vietnam.  A review of the Veteran's service treatment records and post-service medical records does not show any complaints, treatment or diagnoses related to any skin condition.  Further, in a January 2014 VA Form 646, the Veteran's representative stated that the Veteran "has not had any treatment for any rashes or skin condition.  His service treatment records did not contain any treatment or diagnosis of a skin condition."

The Board recognizes that the Veteran is competent to report a history of rash symptoms, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board has not found any evidence in the medical records on file or in any part of the Veteran's claims file which indicates that he is currently diagnosed with a skin condition of any kind.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a skin condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his skin.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim seeking service connection for a skin condition must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin condition is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claim.

The Veteran maintains that he has been diagnosed with PTSD that is related to active duty service.  In September 2011, he underwent a VA examination.  However, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran then submitted a March 2012 examination report from a private psychologist which reflects that he was diagnosed with PTSD and depressive disorder not otherwise specified.  

The Veteran's claims file also includes a July 2013 VA examination report that again states that the Veteran did not have a mental disorder that conformed with DSM-IV criteria.  In his September 2013 substantive appeal (VA Form 9), the Veteran contends that the July 2013 VA examination report was inadequate because he did not undergo any mental health testing in order to determine whether he was currently diagnosed with any mental health condition.  The July 2013 VA examination report appears to support the Veteran's contentions.  The report notes that an initial VA PTSD exam was conducted in September 2011 and that "[t]herefore an additional Initial PTSD exam will not be conducted."  While the examiner notes that the July 2013 VA exam report served to provide an update on the Veteran's condition since the last examination, the examiner did not provide any comment on the etiologies of the private psychologist's mental health diagnoses.  To ensure there is a complete record upon which to decide the issue, the Veteran should be afforded a VA mental disorders examination to determine the etiology of any diagnosed mental health condition.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and Vet Center records from any VA medical facility that may have treated the Veteran.  If no such records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and likely etiology of all diagnosed psychiatric disorders.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any appropriate psychological testing and studies should be accomplished.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


